Title: To James Madison from Edmund Pendleton, 20 May 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir:
Virga. May 20th 1782
Your favr of the 7th brought me the debates in Parliament on which I suppose had been founded the story mentioned in my Last of their having acknowledged Our Independence, a weak ground indeed, but yet I conclude it is all they had. I wish you had given me yr sentiments upon it, perhaps they might have placed the transaction in a more favourable light than it now appears to me, which is that of a mere Tub thrown out to amuse that Whale, the present dangerous Spirit of the Nation, in hopes time may Occasion it to evaporate, and Ministry may still pursue their beloved Object: For what does this last proceeding amount to, more than a Resolution to suspend for a very precarious time Active Operations in America, that they may be more at leisure to make effectual War agt France and Spain in other parts? Oh yes, they are to make peace with Us, & we hear that General Carleton is arrived with the necessary powers: what do they mean by talking of Peace with Us, & vigorous War with our ally, with whom we have solemnly engaged to make it a Common Cause? Are they encouraged to this Insult by any former Instance of our perfidy, the tardiness of our Ally, or the ill success of our conjunct efforts? let the unshaken firmness of America, the unbounded generosity of France and the events of the War answer. This farce of Peace then is only resolvable into that amusement before mentioned to Allay the present ferment, without quitting the War; Let them take care however that it don’t recoil upon them with double force at some future day. And let Us not relax in Our preparations for repelling any Attack wch may be meditated. I had yesterday from Richmond an Account of a great Naval Action in the West Indies said to have been taken from an Antigua paper, the result of which is told me [in] two ways; by one the French had 4 line of battle ships taken & two sunk, according to the other only one was taken & one sunk, agreeing that Count De Grasse’s ship The Ville de Paris was taken. The story is that the French Fleet of 31 sailed to join the Spanish Fleet, & were met by the British of 33, which they were compelled to engage to give the transports under their convoy, an Opportunity of escaping, the paper is silent whether that was effected, but it is said the French Commandant at York has written the Governor that the transports were safe, and speaks of the Action rather as a Bagatelle. I have hopes the Antigua Rivington may have Exagerated the british advantage, but fear the loss of that Valuable Officer & ship is too true. I am impatient to hear the certain Account & whether the French formed the Junction with the Spaniards after the action. Mr Tyler is Speaker of the Delegates in opposition to Col. Lee,
